                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Nicholas Navarroli,                            )
on behalf of himself and all                   )
others similarly situated,                     )
                                               )
                       Plaintiff,              )     Case No.: 1:17−cv−05373
                                               )
               v.                              )     Honorable Magistrate Susan E. Cox
                                               )
LVNV Funding, LLC,                             )
Resurgent Capital Services, LP,                )
Alegis Group, LLC., and                        )
FirstSource Advantage, LLC,                    )
                                               )
                       Defendants.             )

Shabih Siddiqi,                                )
on behalf of himself and all                   )
others similarly situated,                     )
                                               )
                                                     Case No.: 1:17−cv−06126
                       Plaintiff,              )
                                               )
                                                     Honorable Robert M. Dow Jr.
       v.                                      )
                                               )
Dynamic Recovery Solutions, LLC, and           )
Pinnacle Credit Services, LLC,                 )
                                               )
                       Defendants.             )

                                      NOTICE OF MOTION

TO:    (See attached service list.)

        PLEASE TAKE NOTICE that on Wednesday, December 12, 2018 at 9:15 a.m., we
shall appear before the Honorable Judge Robert M. Dow, Jr. in Room 2303 of the Dirksen
Federal Courthouse and will there present MOTION TO WITHDAW AS COUNSEL, a copy
of which is attached and hereby served upon you.

                                                            Respectfully submitted,

                                                            /s/ Daniel A. Edelman
                                                            Daniel A. Edelman
Daniel A. Edelman
Cathleen M. Combs
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com


                                CERTIFICATE OF SERVICE
        I, Daniel A. Edelman, hereby certify that on December 4, 2018, I filed the forgoing
document with the Clerk of the Court using the CM/ECF System, which caused to be sent
notification of such filing to the attorneys of record.
                                                                   /s/ Daniel A. Edelman
                                                                   Daniel A. Edelman


Daniel A. Edelman
Cathleen M. Combs
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
